 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-CV-00777-KJM-CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTY
                                                               LOCATED AT 8333 KAMELIA COURT, ELK
14   REAL PROPERTY LOCATED AT 7320 DEL                         GROVE, CA
     CORONADO WAY, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 051-0361-005-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against five real properties, one of which is the real

21 property located at 8333 Kamelia Court, Elk Grove, California, Sacramento County, APN: 115-1840-

22 053-0000 (“defendant property”).

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 4, 2018,

24 alleging that said defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §§

25 881(a)(6) and 881(a)(7).

26          3.      On May 15, 2018, the defendant property was posted with a copy of the Complaint and

27 Notice of Complaint.

28 /////
                                                           1
                                                                                        Partial Final Judgment of Forfeiture
 1          4.      Beginning on April 20, 2018, for at least 30 consecutive days, the United States

 2 published Notice of the Forfeiture Action on the official internet government forfeiture site

 3 www.forfeiture.gov. A Declaration of Publication was filed on May 21, 2018.

 4          5.      In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individual related to

 6 this defendant property:

 7                  a.     Hai Yan Chen.

 8          6.      Claimant Hai Yan Chen filed a Claim and Answer to the Complaint on June 29, 2018.

 9 No other parties have filed claims or answers regarding this defendant property, and the time in which

10 any person or entity may file a claim and answer has expired.

11          7.      On November 16, 2018, escrow closed for the defendant property at 8333 Kamelia Court,

12 Elk Grove, California, Sacramento County, APN: 115-1840-053-0000, and the United States received a

13 cashier’s check in the amount of $109,787.06, which will be substituted in lieu of the real property.

14          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

15 AND ADJUDGED:

16          1.      Judgment is hereby entered against claimant Hai Yan Chen, and all other potential

17 claimants who have not filed claims in this action.

18          2.      Upon entry of this Partial Final Judgment of Forfeiture, $71,361.59 of the

19 Approximately $109,787.06 in net proceeds from the sale of defendant property located at 8333 Kamelia

20 Court, Elk Grove, California, Sacramento County, APN: 115-1840-053-0000, together with any interest

21 that may have accrued on the total amount of net proceeds, shall be forfeited to the United States

22 pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

23          3.      Upon entry of this Partial Final Judgment of Forfeiture, but no later than 60 days

24 thereafter, $38,425.47 of the Approximately $109,787.06 in net proceeds from the sale of defendant

25 property located at 8333 Kamelia Court, Elk Grove, California, Sacramento County, APN: 115-1840-

26 053-0000, shall be returned to claimant Hai Yan Chen through attorney Ernest Chen.

27          4.      The United States and its servants, agents, and employees and all other public entities,

28 their servants, agents, and employees, are released from any and all liability arising out of or in any way
                                                          2
                                                                                      Partial Final Judgment of Forfeiture
 1 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

 2 and Notice of Complaint. This is a full and final release applying to all unknown and unanticipated

 3 injuries, and/or damages arising out of or in any way connected with the filing of the Complaint and the

 4 posting of the defendant property with the Complaint and Notice of Complaint, as well as those now

 5 known or disclosed. Claimant waived the provisions of California Civil Code § 1542.

 6          5.      Claimant waived any and all claim or right to interest that may have accrued on the

 7 money being forfeited in lieu of the defendant property.

 8          6.      All parties are to bear their own costs and attorneys' fees.

 9          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

10 District Judge, shall retain jurisdiction to enforce the terms of this Partial Final Judgment of Forfeiture.

11          8.      Based upon the allegations set forth in the Complaint filed April 4, 2018, and the

12 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

13 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

14 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

15 commencement and prosecution of this forfeiture action.

16                  SO ORDERED THIS 7th day of January, 2020.

17

18
                                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                          3
                                                                                      Partial Final Judgment of Forfeiture
